                                        The Law Offices Of


                      J o s e p h A. B o n d y
         USDC SDNY
         DOCUMENT
         ELECTRONICALLY FILED                                           1776 Broadway
                                                                        Suite 2000
         DOC #:                                                         New York NY 10019
         DATE FILED: 1/30/2020                                          Tel 212.219.3572
                                                                        josephbondy@mac.com



                                                           January 29, 2020
                                  Application GRANTED. Defendant Trapani's conditions of bail are
Hon. Lorna G. Schofield           temporarily modified to permit travel to the Southern District of
United States District Judge      California from February 15, 2020, through February 23, 2020. All
Southern District of New York     other conditions of bail shall remain in effect. Defendant shall
Thurgood Marshall U.S. Courthouse provide his Pretrial Officer with his itinerary. The Clerk of the Court
40 Foley Square, Courtroom 1106    is respectfully directed to terminate the letter motion at docket
New York, N.Y. 10007               number 260.
                                   Dated: January 30, 2020
       Re:    United States v. Sharma, et. al, 18-cr-340 (LGS)

Dear Judge Schofield,

       I write to modify Defendant Raymond Trapani’s recent request that his pre-trial
release be modified to allow him to travel to his brother’s wedding celebration and
ceremony, which will be held in San Diego, rather than in Los Angeles, California, from
February 15 to 23, 2020. He will return home with a connecting flight in Phoenix,
Arizona.

      AUSA Samson Enzer and Pre-Trial Services Officers Keyana Pompey (SDNY) and Brian
Manganaro (EDNY) do not oppose this proposed modification.

       Thank you for consideration of this application.

                                                          Respectfully submitted,

                                                          _________/S/________
                                                          Joseph A. Bondy
                                                          Counsel to Raymond Trapani

c:     AUSAs Samson Enzer and Negar Tekeei
       USPTOs Keyana Pompey and Brian Manganaro
